DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gholipour et. al. [“An All-Optical…”, Advanced Materials publication].
Regarding claim 1, Gholipour teaches:
A device for controlling an electromagnetic wave [figs. 1-2], the device comprising: a medium [figs. 2-3, note capping layer];
and an array of elements in contact with the medium and configured to receive the electromagnetic wave [figs. 2-4, array of metamaterial unit cells in fig. 3a];
wherein each element of the array of elements comprises a phase change material  [figs. 3-4, note film of Ge2Sb2Te5] configured to switch from, at least, a first state to a second state in response to an external input, thereby changing an optical property of the respective element to control the electromagnetic wave [pg. 3052, “single-pulse laser excitation at a wavelength of 660 nm”].

Claims 16-20 are substantially similar to claim 1 and are rejected using the same citations.


wherein the medium is a substrate or a superstrate [fig. 2a, capping layer of pure SiO2].

Regarding claim 3, Gholipour further teaches:
wherein the external input is an electrical signal, a thermal signal or an optical signal [pg. 3052, note infrared laser]

Regarding claim 4, Gholipour further teaches:
wherein the phase change material is configured to switch from the second state to a third state in response to a further external input, thereby further changing the optical property of the respective element [Note amorphous, crystalline and polycrystalline states]

Regarding claims 5, Gholipour further teaches:
wherein the first state is an amorphous phase and the second state is a phase that is at least partially crystallized  [Note amorphous, crystalline and polycrystalline states]

Regarding claim 6, Gholipour further teaches:
wherein the array of elements is a periodic array [figs. 1-3, note array of unit cells]

Regarding claim 7, Gholipour further teaches:
wherein the electromagnetic wave is an infrared light [pg. 3052, note infrared laser]

Regarding claim 8, Gholipour further teaches:
wherein a period between neighboring elements of the array of elements is below 5 um [SEM images in fig. 3-4]

Regarding claim 9, Gholipour further teaches:
wherein controlling the electromagnetic wave comprises adjusting the scattering of the electromagnetic wave [Note amorphous, crystalline and polycrystalline states]

Regarding claim 10, Gholipour further teaches:
wherein the electromagnetic wave is controlled by changing at least one property of the electromagnetic wave selected from a group consisting of phase, amplitude, and polarization [Note amorphous, crystalline and polycrystalline states]

Regarding claim 11, Gholipour further teaches:
wherein the optical property of the respective element is a refractive index of the respective element [Note amorphous, crystalline and polycrystalline states]

Regarding claim 12, Gholipour further teaches:
wherein the phase change material is Ge2Sb2Tb5 [figs. 3-4, note film of Ge2Sb2Te5]

Regarding claim 13, Gholipour further teaches:
wherein each element is a nanostructure [SEM images in fig. 3-4]

Regarding claim 14, Gholipour further teaches:
An arrangement comprising: a device for controlling an electromagnetic wave [figs. 1-2], the device comprising: a medium [figs. 2-3, note capping layer];
and an array of elements in contact with the medium and configured to receive the electromagnetic wave [figs. 2-4, array of metamaterial unit cells in fig. 3a];
wherein each element of the array of elements comprises a phase change material  [figs. 3-4, note film of Ge2Sb2Te5] configured to switch from, at least, a first state to a second state in response to an external input, thereby changing an optical property of the respective element to control the electromagnetic wave [pg. 3052, “single-pulse laser excitation at a wavelength of 660 nm”].

Regarding claim 15, Gholipour further teaches:
wherein the external input is a laser beam; and wherein the arrangement further comprises: a laser source configured to emit the laser beam; and a spatial light modulator configured to direct the laser beam to the respective element to change the optical property of the respective element [pg. 3052, note infrared laser]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625